DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, claims 13-21, in the reply filed on 11/25/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff (US 6588501) in view of Allen (US 20170022777).

Regarding claim 13, Boyadjieff teaches:
A ball dispenser, comprising: a rotary element (Boyadjieff comprising one of 30/32), comprising: 
a hub (Boyadjieff one of 30/32); and 
(Boyadjieff 33/34) extending radially from an outer periphery of the hub, wherein spacings between neighboring partitions of the plurality of partitions are each sufficient to accommodate a ball (Boyadjieff 12); and 
a housing (Boyadjieff surrounding 30/32) encasing the rotary element but does not expressly state the ball dispenser is used to dispense frac balls. 
Allen teaches a frac ball dispenser, comprising: a rotary element (Allen 64/204), comprising: a hub (Allen 200); and a plurality of partitions (Allen 209) wherein spacings between neighboring partitions of the plurality of partitions are each sufficient to accommodate a frac ball (Allen 42); and a housing (Allen 64/204) encasing the rotary element.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the device of Boyadjieff to include use with frac balls. This would have achieved the predictable result of allowing the operator to efficiently and effectively pump large spheres into the well during wellbore operations. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01.

Regarding claim 19, the combination of Boyadjieff and Allen teaches:
(Boyadjieff near 44/42). 

Regarding claim 21, the combination of Boyadjieff and Allen teaches:
The frac ball dispenser of claim 13, further comprising a displacement mechanism (Boyadjieff 62) coupled to the housing.


Claim 13, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (US 5709266) in view of Allen.

Regarding claim 13, Kruse teaches:
A ball dispenser, comprising: a rotary element (Kruse comprising 60), comprising: 
a hub (Kruse 50); and 
a plurality of partitions (Kruse 64) wherein spacings between neighboring partitions of the plurality of partitions are each sufficient to accommodate a ball (Kruse 36); and 
a housing (Kruse 24) encasing the rotary element but does not expressly state the ball dispenser is used to dispense frac balls. 
Allen teaches a frac ball dispenser, comprising: a rotary element (Allen 64/204), comprising: a hub (Allen 200); and a plurality of partitions (Allen 209) wherein spacings between neighboring partitions of the plurality of partitions are each sufficient to (Allen 42); and a housing (Allen 64/204) encasing the rotary element.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the device of Kruse to include use with frac balls. This would have achieved the predictable result of allowing the operator to efficiently and effectively pump large spheres into the well during wellbore operations. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01.

Regarding claim 19, the combination of Kruse and Allen teaches:
The frac ball dispenser of claim 13, wherein the housing comprises an output chute (Kruse comprising 46 and near 20/30). 

Regarding claim 21, the combination of Kruse and Allen teaches:
The frac ball dispenser of claim 13, further comprising a displacement mechanism (Kruse 54) coupled to the housing.

Allowable Subject Matter
Claims 14-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alves (US 7234525) teaches an automated chemical stick loader for wells comprising a rotatable belt; attached to a rotating hub, the belt comprising partitions for dispensing chemical sticks for use in wellbore operations. 
Scott (US 3039531) teaches a manual rotary ball injector for injecting spheres/balls into a well. 
Claxton (US 20080029262) teaches a vertical magazine and rotating hub for launching spheres into a wellbore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674